     Case 1:19-cv-01551-AWI-HBK Document 34 Filed 03/23/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   JONGPIL PARK,                                     Case No. 1:19-cv-01551-AWI-HBK (PC)

12                 Plaintiff,                          ORDER DENYING PLAINTIFF’S MOTION FOR
                                                       DOCUMENTATION AND APPOINTMENT OF
13         v.
                                                       COUNSEL
14   VICTOR V. KITT, ET AL.,
                                                       (Doc. No. 29)
15                                    Defendants.
                                                       ORDER DENYING PLAINTIFF’S MOTION FOR
                                                       CONFORMITY OF DOCUMENTS
16
                                                       (Doc. Nos. 32)
17

18

19           This matter comes before the court upon initial review of this case that was reassigned to
20   the undersigned on November 17, 2020. (Doc. No. 33). Pending review, inter alia, are (1)
21   plaintiff’s motion for copies and appointment of counsel filed July 15, 2020 (Doc. No. 29); and
22   (2) plaintiff’s motion “for conformity of records/documents” filed July 21, 2020 (Doc. No. 32).
23   Plaintiff Jongpil Park, a current state prisoner, initiated this action by filing a pro se civil rights
24   complaint under 42 U.S.C. § 1983 on October 31, 2019. (Doc. No. 1).
25           1.      Motion for Copies
26           Plaintiff requests a copy of the court’s Local Rules and a copy of his “response brief” filed
27   in response to defendant’s answer.” (Doc. No. 29). The court understands plaintiff’s “response
28
                                                         1
     Case 1:19-cv-01551-AWI-HBK Document 34 Filed 03/23/21 Page 2 of 5


 1   brief” to refer to his pending motions to strike defendants’ affirmative defenses. (See Doc. Nos.

 2   24, 25). Plaintiff states he has not been able to access the law library or make copies of his

 3   pleadings due to the global Covid 19 pandemic. Plaintiff does not otherwise explain why he

 4   requires these materials.

 5          Neither plaintiff’s pro se status nor his prisoner status entitle him to receive

 6   complimentary copies. Blair v. CDCR, 2018 WL 1959532, at *6 f. 2 (E.D. Cal. Apr. 25, 2018).

 7   The court previously summarized the relevant Local Rules applicable to pro se cases in its First

 8   Informational Order in Prisoner/Civil Detainee Civil Rights Case filed November 4, 2019. (See

 9   Doc. No. 3). The court has not stricken any of plaintiff’s filings or warned plaintiff about his

10   failure to comply with the court’s Local Rules. Having reviewed the docket, plaintiff is not

11   currently under any court-ordered deadline at this time. Defendants have filed answers to

12   plaintiff’s complaint and his motion to strike defendants’ affirmative defenses remains pending

13   before the court. Consequently, the court demies plaintiff request for copies of these documents.

14          Consistent with statute, the court will provide copies of documents and the docket sheet at

15   $0.50 per page. See 28 U.S.C. § 1914. Checks in the exact amount are payable to “Clerk,

16   USDC.” The court’s Local Rules are 190 pages in length (omitting the index) and his motions to

17   strike defendants’ affirmative defenses are 11 and 76 pages in length, respectively. Thus, to the

18   extent plaintiff wishes to obtain copies of the requested documents he should forward a check in

19   the amount of $138.50 to the Clerk if he wishes to obtain these documents.

20          2.      Motion for Appointment of Counsel
21          Plaintiff, for the second time, seeks appointment of counsel. (Doc. No. 29). Plaintiff

22   argues appointment of counsel is warranted because: (1) English is his second language; (2) he is

23   incarcerated; and (3) defendants are represented by counsel. The court previously denied

24   plaintiff’s earlier request to appoint counsel because his claims were “not exceptionally

25   complicated” and his pleadings showed he had thus far capably prosecuted his case. (Doc. No.

26   28). The court finds no changed circumstances to warrant appointment of counsel.
27          As previously noted, the United States Constitution does not require appointment of

28   counsel in civil cases. See Lewis v. Casey, 518 U.S. 343, 354 (1996) (explaining Bounds v. Smith,
                                                       2
     Case 1:19-cv-01551-AWI-HBK Document 34 Filed 03/23/21 Page 3 of 5


 1   430 U.S. at 817, did not create a right to appointment of counsel in civil cases). Under 28 U.S.C.

 2   § 1915, this court has discretionary authority to appoint counsel for an indigent to commence,

 3   prosecute, or defend a civil action. See 28 U.S.C. § 1915(e)(1) (stating the court has authority to

 4   appoint counsel for people unable to afford counsel); see also United States v. McQuade, 519

 5   F.2d 1180 (9th Cir. 1978) (addressing relevant standard of review for motions to appoint counsel

 6   in civil cases) (other citations omitted). However, motions to appoint counsel in civil cases are

 7   granted only in “exceptional circumstances.” Id. at 1181. The court may consider many factors

 8   including, but not limited to, proof of indigence, the likelihood of success on the merits, and the

 9   ability of the plaintiff to articulate his or her claims pro se in light of the complexity of the legal

10   issues involved, to determine if exceptional circumstances warrant appointment of counsel. Id.;

11   see also Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other

12   grounds on reh’g en banc, 154 F.2d 952 (9th Cir. 1998). It is plaintiff’s burden to show

13   exceptional circumstances warrant appointment of counsel. Brown v. Reif, 2020 WL 1164595, at

14   *2 (E.D. Cal. Mar. 11, 2020).

15           Here, the court finds plaintiff has not met his burden to show appointment of counsel is

16   justified. Plaintiff’s filings in this matter are coherent and demonstrate an understanding of his

17   claims. The court finds no basis to take the exceptional step of appointing counsel. Prison

18   litigants often encounter language barriers, and “the court does not have the resources to appoint

19   counsel for every prisoner with limited English language and reading skills who files a civil rights

20   action.” Ayobi v. Romero, 2020 WL 6820871, at *1 (E.D. Cal. Oct. 9, 2020) (internal quotations
21   omitted). Limited English proficiency is “not an exceptional circumstance.” Garces v. Degadeo,

22   2007 WL 1521078, at *1 (E.D. Cal. May 22, 2007). Further, the court has “repeatedly” held

23   incarceration’s challenges on litigation do not constitute an exceptional circumstance. Wells v.

24   Cagle, 2018 WL 1617169, at *5 (E.D. Cal. Apr. 4, 2018). If plaintiff’s incarceration was an

25   exceptional circumstance, or if defendants’ representation by outside counsel was an exceptional

26   circumstance, nearly every prisoner would be entitled to counsel. Should this case progress and
27   plaintiff’s circumstances change, and he is able to demonstrate exceptional circumstances, he may

28   renew his motion for appointment of counsel at that time.
                                                        3
     Case 1:19-cv-01551-AWI-HBK Document 34 Filed 03/23/21 Page 4 of 5


 1          3.      Motion for Conformity of Documents
 2          Plaintiff filed a pleading titled “request for conformity of records/filings.” (Doc. No. 32).

 3   Plaintiff seeks “access to the use of court facilities” or copy machine access because pandemic

 4   restrictions on law library access hindered his ability to prosecute his case. (Id).

 5          Plaintiff as a prisoner has a constitutionally protected right of access to courts guaranteed

 6   by the Fourteenth Amendment. Bounds v. Smith, 430 U.S. 817, 821 (1977). Implicit within this

 7   right of access to courts is the prisoner's right to have access to adequate law libraries or legal

 8   assistance from trained individuals. “[T]he fundamental constitutional right of access to the

 9   courts requires prison authorities to assist inmates in the preparation and filing of meaningful

10   legal papers by providing prisoners with adequate law libraries or adequate assistance from

11   persons trained in the law.” Id. at 828 (emphasis added) (footnote omitted). Precedent “does not

12   dictate a minimum number of hours or any other requirement for satisfying the right of access” to

13   them. Witkin v. Swarthout, 2013 WL 6054451, at *2 (E.D. Cal. Nov. 15, 2013). A limitation on

14   an inmate’s access to copy machines is “ordinary” and permissible as long as some access is

15   allowed. Ramirez v. Yates, 571 F.3d 993, 998 (9th Cir. 2009). Because there is no established

16   minimum requirement for satisfying the access requirement; “a reviewing court should focus on

17   whether the individual plaintiff before it has been denied meaningful access.” Sands v. Lewis,

18   886 F.2d 1166, 1169 (9th Cir.1989) (internal quotations omitted).

19          As noted supra, plaintiff is currently not under a court-ordered deadline. And while the

20   court is sympathetic to the difficulties wrought by the current global Covid 19 pandemic, the

21   court is also aware that other prison litigants have been able to gain access to the law library by

22   demonstrating that they were under a court-ordered deadline. Plaintiff does not claim that his

23   inability to access the law library or the copy machine has prejudice him in advancing the instant

24   claim. Thus, plaintiff should comply with his institution’s regulations to gain access to the law

25   library or printing services, particularly during a historic pandemic that has impacted all aspects

26   of society. Thus, the court will deny plaintiff’s “motion for conformity of documents.”

27          Accordingly, it is ORDERED:

28               1. Plaintiff’s motion for copies and appointment of counsel (Doc. No. 29) is
                                                        4
     Case 1:19-cv-01551-AWI-HBK Document 34 Filed 03/23/21 Page 5 of 5


 1               DENIED.

 2            2. Plaintiff’s motion for conformity of documents (Doc. No. 32) is DENIED.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:   March 22, 2021
 6                                                   HELENA M. BARCH-KUCHTA
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 5
